LUMBARD, Circuit Judge,
dissenting:
I dissent.
Under the circumstances of this case, I see no purpose in remanding to the district court for further findings regarding the entitlement of the State of New York to a fee award. Unlike a private citizen, who typically does not have even one lawyer on his payroll, the state needs no encouragement to litigate. Quite the contrary, the state needs to be discouraged from coming into the federal court when it could just as easily, and more properly, go into the local state court, in which similar relief is available under state and federal law. Rarely indeed do we hear of a statement or speech *26by any federal judge, at any level, that fails to point out that the constant and accelerating increase in federal judicial business threatens the capacity of our judicial system to dispense justice in due time and with proper care and attention. To reward the state with a fee allowance for adding to our case load is completely inconsistent both with any sensible adjustment of the relationship between our federal and state judicial systems and with our frequently expressed theory that state business should be left to the states wherever possible.
If the state complains about the expense of conducting this litigation, and similar matters, surely the state legislature can provide in its courts the same type of fee allowance for parens patriae suits that Congress has granted in § 1988 to suitors in the federal courts. Any bar that may now exist to such reimbursement in the New York courts should not serve as an excuse for the state to come into federal court.
I would accordingly adhere to the panel opinion and affirm the decision of the district court.